In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-18-00051-CV



                JERRY LAZA, Appellant

                           V.

        CITY OF PALESTINE, TEXAS, Appellee




        On Appeal from the 349th District Court
               Anderson County, Texas
          Trial Court No. DCCV16-356-349




      Before Morriss, C.J., Burgess and Stevens, JJ.
                                             ORDER

       On February 2, 2021, this Court abated this appeal to the trial court to conduct an

evidentiary hearing pursuant to Rule 34.6, subsections (e) and (f), for the purposes of

(1) determining whether all portions of the record to which the parties are entitled have been

provided to them and filed with this Court and (2) identifying and correcting, if possible, any

inaccuracies or deficiencies in the reporter’s record. See TEX. R. APP. P. 34.6(e), (f).

       After having conducted two evidentiary hearings, the trial court has submitted its findings

regarding the appellate record in a report dated December 14, 2021. We adopt each of the trial

court’s findings and its conclusion that there is no error or omission in the appellate record that is

significant or that would affect the resolution of this appeal.

       Because the appellate record is complete and contains no error or omission that would

affect the resolution of this appeal, we reinstate this appeal. The appellant’s brief is due to be

filed in this Court on or before January 27, 2022.

       IT IS SO ORDERED.

                                                       BY THE COURT

Date: December 28, 2021




                                                  2